Citation Nr: 0217242	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  99-05 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of a 
closed head injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
August 1973.

This appeal arose from an April 1998 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefit sought.  This issue was remanded by the Board of 
Veterans Appeals (Board) for additional evidentiary 
development in September 2000.  Following completion of this 
development, the RO informed the veteran and his 
representative through an August 2002 supplemental statement 
of the case (SSOC) of the continued denial of his claim.


FINDING OF FACT

There is no evidence that the veteran suffers from the 
residuals of an inservice head injury.


CONCLUSION OF LAW

The residuals of a closed head injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed that he suffered a serious head 
injury in service, which resulted in loss of consciousness 
and a period of hospitalization.  Since that injury, he 
states that he has experienced memory problems.  Therefore, 
he believes that service connection should be awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records included the report of 
the November 1972 entrance examination, which was within 
normal limits.  On January 26, 1973, he was seen for an 
episodic behavior disorder.  He was noted to have had 
occasional attacks of erratic behavior with retrograde 
amnesia.  There was a family history of epilepsy on the 
maternal side.  These episodes had occurred for the past two 
years and would occur approximately one to four times per 
month.  These episodes were manifested by shaking, 
tremulousness and feelings of apprehension.  He stated that 
he had had petit mal seizures as a child.  He commented that 
was easily provoked into anger and would destroy his own 
property.  The neurological examination was normal and the 
examiner doubted the presence of a seizure disorder.  
Another record dated January 26, 1973, noted an abrasion on 
the scalp as a result of a trauma to the head.  On the July 
1973 separation examination, the veteran indicated that he 
experienced depression/excessive worry and nervous trouble.  
He specifically denied memory loss or loss of consciousness.  
The diagnosis was explosive personality disorder.

VA outpatient treatment records developed between 1997 and 
1998 reflect the veteran's complaints of decreasing 
cognitive functioning.  In August 1997, he was diagnosed 
with a cognitive disorder, not otherwise specified.  He 
claimed at that time that this disorder was related to being 
hit on the head with a rifle butt.  A CT of the head 
performed in December 1997 was unremarkable.  A MRI of the 
brain conducted in January 1998 was perfectly normal.

The veteran was examined by VA in January 1998.  The mental 
disorders examination noted that his records were not 
available, although the examiner did refer to the 1973 
separation examination.  The examiner noted that the veteran 
had been found to be unfit for further military service due 
to an explosive personality disorder.  The veteran stated 
that he had fallen in service, striking his head on the 
ground and on a rifle.  He claimed that he could remember 
nothing; the examiner noted that he knew the month and the 
year, and he knew that he was at a VA hospital, although he 
did not know its name.  He knew he was in St. Louis.  He 
could immediately recall three items, although later in the 
examination he could not recall the three words he had been 
told.  He could not spell "world" backwards and could not do 
serial sevens.  His hygiene was questionable.  He said he 
had some anger, but could not recall being that way.  He 
also thought he had some depression.  He appeared to meet 
the diagnosis of early onset dementia.  However, without the 
C-file, the examiner commented that whether the veteran 
suffered a head injury in service could not be confirmed.

The brain and spinal cord examination also conducted in 
January 1998 noted that the veteran had no recall of his 
discharge.  He stated that he had a memory disorder, but 
remembered that he had struck his head in service on a rifle 
butt and had experienced a period of unconsciousness.  He 
was told that he had been hospitalized at the time, but he 
does not recall this.  He complained of severe headaches, 
that would start at the back of the head and would spread to 
the temples and the eyes.  There was no nausea or vomiting, 
but he said there would be a sensation that his left arm and 
leg had fallen asleep.  He could not recall his schooling or 
any post-service employment.  His wife indicated that he 
would be explosive for no reason and had memory loss and 
headaches.  The objective examination found the veteran to 
be voluble and friendly, although his information was poorly 
organized.  He had no problems with language or its 
production.  He understand his circumstances.  He obeyed 
commands incidental to the examination without difficulty.  
He knew it was the 23rd of the month, although he could not 
recall the month.  He knew he was in St. Louis, but knew 
none of the surrounding streets or the name of the river 
where St. Louis is situated.  He could not spell "world" 
backwards.  He also claimed some trouble with smell, 
although this was normal later in the examination.  His 
visual fields were intact.  At the time of a three part 
command, the veteran refused to return on object to the 
examiner; he then laughed and said he was "playing" with the 
examiner.  The neurological examination was essentially 
intact.

The examiner then stated

There is no evidence that this man suffers brain 
disease.  Indeed, it is just the opposite that he 
remembers very clearly all of his symptoms and his 
statement that he is 'playing' with the examiner 
is probably exactly right, as his level of 
cooperation was far from acceptable.  It is not 
regarded as reasonable to suggest that the patient 
provides any evidence whatsoever of brain disease.  
There is no evidence he has seizures.  The patient 
displays no abnormalities of his joints.  The 
psychiatric manifestations which he displays had 
been described above in terms of attitude and 
behavior.

While the veteran claimed a loss of smell and instability of 
the upper body, the examiner found no structural basis for 
these complaints.

The veteran was re-examined by VA in December 2000 and 
January 2001.  The December 2000 mental disorders 
examination noted that his records were available and had 
been reviewed.  It was noted that in August 1997 he had been 
diagnosed with a cognitive disorder, not otherwise 
specified.  He had problems with abstract reasoning, short 
and long-term memory and cognitive flexibility.  He had 
trouble recalling schooling and childhood, employment and 
his parents, but he was confident of the head injury.  He 
noted that he sometimes would get angry and would scream and 
throw things.  The examination noted fair grooming and 
hygiene.  He deferred to his wife during the interview.  He 
had remarkably concrete thought processes and tests 
suggested a cognitive impairment.  There were no delusions 
or hallucinations and he denied suicidal or homicidal 
ideation.  He was extremely dependent on his wife.  He was 
oriented to person, place, month and year.  His memory was 
very compromised after interference.  The content of his 
speech was very limited.  It was noted that he had poor 
impulse control and possible panic attacks.  The diagnosis 
noted that he appeared to suffer from dementia with memory 
impairment and disturbance in executive functioning.

The January 2001 brain and spinal cord examination noted his 
complaints of headaches, insomnia and memory loss which he 
related to an inservice head injury.  He stated that he had 
been hit on the head with a rifle butt, which he reported 
had resulted in loss of consciousness and a period of 
hospitalization.  Since that time, he stated that he was 
aggressive and easily upset.  There was no history to 
suggest a seizure disorder and the neurological examination 
was within normal limits.  The examiner stated that "[i]n 
summary, this man has a perfectly normal neurological 
examination, and has no symptoms that I could directly 
relate to a severe head injury.  Since history is totally 
inadequate in this case, I cannot be sure that he had a 
significant head injury or not."

Further examination of the veteran was undertaken by VA in 
June and July 2002.  The June 23 mental disorders 
examination contained the opinion that it was at least as 
likely as not the veteran's dementia was caused by the head 
injury as any other cause.  The July brain and spinal cord 
examination noted that, if the veteran had injured his head 
to the extent that he claimed, there would have been loss of 
consciousness and a prolonged period of hospitalization.  
Such a head injury is not confirmed by the records.  The 
examiner stated his opinion that the veteran did not have a 
mental health problem related to a head injury.  While he 
was not a psychiatrist, the veteran's problems seemed more 
related to an inadequate and profound personality disorder 
that resulted in somatization, namely, memory loss.  It was 
stated that 

It is inconceivable to me that a closed head 
injury of a serious nature could result in a 
mental loss with all other elements of function 
being normal as is his examination, 
electroencephalogram and all tests that have been 
done thus far including magnetic resonance imaging 
of the brain.

It was noted that the current findings were consistent with 
those neurological findings made in 1998.  "I therefore 
conclude that there are no residuals of any closed head 
injury."


Laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2002).  Developmental defects, such as a 
personality disorder, cannot be service-connected based upon 
aggravation during active service.  See VAOPGCPREC 82-90.


Analysis

VCAA

The veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claim.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed 
to provide in support of his claim.

The veteran was provided a statement of the case (SOC) in 
December 1998, which informed him of what evidence and 
regulations had been relied upon in the denial of his claim.  
Significantly, this issue was remanded by the Board in 
September 2000 for additional development.  This 
specifically requested that the veteran provide information 
as to where he was being treated and to provide releases so 
that VA could obtain any named private records.  An 
examination was also ordered.  In October 2000, the veteran 
indicated that he had received no private treatment; rather 
all his treatment had been obtained through VA.  The VA 
records were requested and associated with the file.  VA 
examinations were conducted in December 2000, January 2001 
and June and July 2002.  In June 2002, the veteran was asked 
if he had received any additional treatment for his claimed 
head injury residuals; he replied in the negative.  He was 
then provided a SSOC in August 2002, which explained why the 
evidence of record still did not support entitlement to the 
requested benefit.  On August 9, 2002, the RO sent the 
veteran a letter informing him that his claim was being 
forwarded to the Board and that he could submit additional 
evidence in support of his claim.  No further evidence has 
been received.

Thus, through a series of letters, SOC and SSOC, the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  The RO has also 
provided the veteran with examinations and notified him of 
what information and evidence was being obtained by VA and 
what information and evidence he needed to provide in 
support of his claim.  For these reasons, further 
development is not needed to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is 
found that service connection for the residuals of a closed 
head injury is not warranted.  The evidence of record does 
show that the veteran was seen for a scalp abrasion due to a 
head trauma in January 1973.  However, there is no objective 
evidence to substantiate the veteran's claims of loss of 
consciousness and hospitalization.  Significantly, he 
specifically denied loss of consciousness or memory loss at 
the time of the July 1973 separation examination.  Moreover, 
the neurological examinations of record have clearly stated 
that the veteran does not suffer from a brain disease 
related to any trauma.  While dementia has been noted, there 
was no neurological basis for this disorder.  The 
examinations were within normal limits and a CT scan and an 
MRI of the brain were unremarkable.  The Board has noted the 
statement of the VA examiner dated in June 2002 that the 
veteran's dementia was at least as likely to be secondary to 
a closed head injury as to other causes.  However, this 
brief statement is inconsistent with the other evidence of 
record, particularly with the mental disorders examinations 
conducted in January 1998 and December 2000.  Neither of 
these examinations concluded that his dementia was related 
to any head injury.  Moreover, this opinion was inconsistent 
with the neurological examinations which could find no 
evidence of brain disease.  Significantly, the neurological 
examiner in July 2002 stated that it was inconceivable that 
a serious head injury would cause only memory loss, 
particularly when all other objective tests were completely 
within normal limits.  Therefore, it is found that greater 
probative weight will be attached to those examinations 
which are consistent with the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing 
the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and 
its relationship to other items of evidence.")  It was noted 
that the veteran was discharged from service due to being 
unfit for further duty due to an explosive personality 
disorder.  However, service connection for a personality 
disorder cannot be granted either on a direct basis or based 
upon aggravation.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-
90.  No other psychiatric disorder has been diagnosed, 
either in service or after.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for the residuals of a closed head injury.


ORDER

Service connection for the residuals of a closed head injury 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

